Case: 6:17-cr-00036-CHB-HAI Doc #: 222 Filed: 08/04/20 Page: 1 of 3 - Page ID#: 3927




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                  Filed: August 04, 2020



 Mr. Andrew Martin Stephens
 Law Office
 117 W. Second Street
 Lexington, KY 40507

                      Re: Case No. 20-5889, USA v. Rodney Phelps
                          Originating Case No. 6:17-cr-00036-1

 Dear Counsel,

    This appeal has been docketed as case number 20-5889 with the caption that is enclosed on a
 separate page.

     Even if the defendant filed the notice of appeal, Sixth Circuit Rule 12(c)(1) requires that
 counsel continue representation on appeal until specifically relieved by this Court. If a convicted
 defendant did not qualify to proceed in forma pauperis in the district court but appears to qualify
 on appeal, Sixth Circuit Rule 24 requires that "trial counsel must see that the defendant
 completes CJA Form 23 (for an incarcerated defendant) or Fed. R. App. P. Form 4 (for a
 defendant not incarcerated) and files it in the district court." Counsel's failure to act in this
 situation may result in adverse action from this court.

    As defendant's trial counsel, your appointment under the Criminal Justice Act is extended
 automatically pursuant to Sixth Circuit Rule 12(c)(2). This letter serves as your authorization
 to order any transcript which you deem necessary for the appeal.

    Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
 Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
 registered with this court as an ECF filer, you should do so immediately. Your password for
 district court filings will not work in the appellate ECF system.

     At this stage of the appeal, the following forms should be downloaded from the web site and
 filed with the Clerk's office by August 18, 2020. Additionally, the transcript order must be
 completed by that date. For further information and instructions on ordering transcript
 electronically, please visit the court's website.
Case: 6:17-cr-00036-CHB-HAI Doc #: 222 Filed: 08/04/20 Page: 2 of 3 - Page ID#: 3928




                    Appellant:    Appearance of Counsel
                                  Application for Admission to 6th Circuit Bar (if applicable)

                    Appellee:     Appearance of Counsel
                                  Application for Admission to 6th Circuit Bar (if applicable)

    More specific instructions are printed on each form. If the filing fee for the appeal is due
 because the appellant is not indigent, it must be paid to the District Court by August 18,
 2020. These deadlines are important -- if the initial forms are not timely filed or the filing fee is
 due but not paid, the appeal will be dismissed for want of prosecution.

    If you have questions after reviewing the forms and the rules, please contact the Clerk's office
 for assistance.

                                                    Sincerely yours,

                                                    s/Julie Anne Connor
                                                    Case Manager
                                                    Direct Dial No. 513-564-7033

 cc: Ms. Kathryn M. Anderson

 Enclosure
Case: 6:17-cr-00036-CHB-HAI Doc #: 222 Filed: 08/04/20 Page: 3 of 3 - Page ID#: 3929




               OFFICIAL COURT OF APPEALS CAPTION FOR 20-5889




 UNITED STATES OF AMERICA

            Plaintiff - Appellee

 v.

 RODNEY SCOTT PHELPS

            Defendant - Appellant
